DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 20 February 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, 
Non-patent literature cite no. 1 includes text that is so blurred as to be illegible.
Non-patent literature cite no. 2 has a section of text obscured by a pop-up window.
Non-patent literature cite no. 3 has large sections of text obscured by pop-up windows on every page.
Non-patent literature cite no. 5 is missing the entirety of the document cited.

Specification
The disclosure is objected to because of the following informalities:
The specification recites multiple abbreviations and acronyms, such as AI, WAN, and LAN.  The first instance of an abbreviation or acronym should be accompanied by the fully written term.  In the cases of WAN and LAN, this means that subsequent instances do not need to be accompanied by the fully written term.
Para. 34 is missing a close parentheses for the vector X(i+1) and its pseudo-code interpretation.  
Also in para. 34, the verb “sample” should be in the singular, “samples”, in “the system sample each component”.
Para. 34 is missing a close parentheses for the vector X^((i+1)).
Para. 35 is missing a close parentheses for the p and its pseudo-code interpretation.
Para. 36 is missing a term following “biometric”.
Para. 40 misspells “chunk” as “chink”.
Appropriate correction is required.

Claim Objections
Claims 4 and 8-20 are objected to because of the following informalities:  
Claims 4, 11, and 18 are each missing the term “a” preceding “user calendar”.
Further regarding claims 4, 11, and 18, the absence of an oxford comma decreases clarity of where a user schedule is retrieved from.  It is recommended to add an oxford comma.
Claims 8 and 15 each recite “one or more computer-readable tangible storage media” and “one or more tangible storage media”.  Under the broadest reasonable interpretation, this encompasses transitory signals.  Examiner suggests changing “tangible” to "non-transitory".  
Dependent claims 9-14 and 16-20 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 2, 6, 8, 9, 13, 15, 16, and 20, the disclosure fails to provide sufficient written description for “processing the received user learning plan by dividing learning content into smaller pieces” in claims 1, 8, and 15, “wherein dividing the content into digestible pieces is based on size or complexity of the learning content or user daily activities using a chunking algorithm” in claims 2, 9, and 16, and “adjusting a size or a length of another digestible piece to be presented to the user” in claims 6, 13, and 20 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  In particular, while the disclosure recites language similar to the claims, it merely provides a cursory explanation in results-based language without any substantive detail for a computer performing the claimed function.  See, for example, at least para. 32-35.   For instance, while the specification recites that a chunking algorithm may be used, it is silent as to which algorithm used for chunking, let alone any actual description of how the claimed function is performed beyond merely applying a chunking algorithm.  Dependent claims 2-7, 9-14, and 17-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 1, 3, 4, 8, 10, 11, 15, 17, and 18, the disclosure fails to provide sufficient written description for “determining a current user mental state” in claims 1, 8, and 15, “wherein the current user state is determined based on captured user biometric data” in claims 3, 10, and 17, and “wherein the current user state is determined based on analysis of a user schedule retrieved from user calendar, emails or social media applications” in claims 4, 11, and 18 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  In particular, while the disclosure recites language similar to the claims, it merely provides a cursory explanation in results-based language without any substantive detail for a computer performing the claimed function.  See, for example, at least para. 30, 31, and 36.  For instance, para. 36 recites that “the ad-hoc training injection program 110A, 110B may determine that a user is under stress based on the tight job task schedules indicated on the calendar or biometric information indicating that the user may have been suffering from relatively high blood pressure due to recent stress at work” without any description of what constitutes tight job task schedules and how they relate to the user’s stress levels as well as being silent for identifying “stress at work”, let alone correlating stress at work to undefined “relatively high” blood pressure.  Furthermore, in addition to being silent regarding correlating the identified types of data to a user mental state, the disclosure is even silent regarding which biometric data would be used to determine a user mental state beyond the “relatively high” blood pressure identified above beyond and which biometric measuring devices this biometric data would come from beyond the “portable blood pressure reader” or a “smartwatch”.  Specifically, no biometric measuring devices are explicitly identified to be included in the smartwatch which is problematic as a smartwatch does not necessarily include any biometric measuring devices.  Dependent claims 2-7, 9-14, and 17-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 1, 5, 8, 12, 15, and 19, the disclosure fails to provide sufficient written description for “determining an optimum time for a user to engage in the user learning plan” in claims 1, 8, and 15 and “adjusting a time to present another digestible piece” in claims 5, 12, and 19 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01(I).  In particular, while the disclosure recites language similar to the claims, it merely provides a cursory explanation in results-based language without any substantive detail for a computer performing the claimed function.  See, for example, at least para. 37 and 38.  For instance, para. 37 recites that “the ad-hoc training injection program 110A, 110B may capture an optimum time to inject an activity based on the user's activity pattern or based on a predefined threshold set by a user. For example, a user may predefine the threshold to be free time without any schedule during the day for at least one hour. In another example, the ad-hoc training injection program 110A, 110B may determine an optimum time based on the user's previous activities and results that the user obtained from such activities in the past (e.g. activity time, score on the quiz, or final pass or fail). The user's activity pattern may also be taken into consideration when determining the optimum time. For example, if the user's activity pattern indicates, the user tends to start and complete any required learning activity at work at the end of each quarter, the ad-hoc training injection program 110A, 110B may wait until the end of the quarter to inject any learning materials” without any description of how a “free time” threshold is utilized nor any description of any form of analysis of a user’s activity patterns, previous activities and results that the user obtained from such activities in the past.  Additionally, there is no indication whether “free time” indicates availability in the schedule for training or if it indicates a period of personal time, such as a lunch break, when no training should be scheduled.  Dependent claims 2-7, 9-14, and 17-20 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a method and products which fall under at least one of the four statutory categories (STEP 1: YES).  
STEP 2A, PRONG 1
However, the independent claims recite receiving a user learning plan; processing the received user learning plan by dividing learning content into smaller pieces; determining a current user mental state; determining an optimum time for a user to engage in the user learning plan; and presenting one of the smaller pieces at the determined optimum time.  The dependent claims herein dividing the content into digestible pieces is based on size or complexity of the learning content or user daily activities using a chunking algorithm; or wherein the current user state is determined based on captured user biometric data; or wherein the current user state is determined based on analysis of a user schedule retrieved from user calendar, emails or social media applications; or receiving feedback from the user with respect to the determined optimum time; and adjusting a time to present another digestible piece; or receiving feedback from the user with respect to the digestible pieces; and adjusting a size or a length of another digestible piece to be presented to the user; or determining a user best historical productivity value for similar previous learning materials.
The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely organizing and presenting a user lesson plan in digestible pieces.  See MPEP 2106.04(a)(2)(II).
This also amounts to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of a pen and paper but for recitation of generic computer components.  This is particularly true of the claimed receiving, processing, determining, and adjusting steps.  In addition to the mere recitation of generic computer components, the steps of the method are claimed in claims 8-14 such that they may be performed by a human, and not actively performed by a computer component as independent claim 8 explicitly identifies that the claimed computer system is merely “capable of performing” the method and not actively claimed to perform it.  See MPEP 2106.04(a)(2)(III).
Furthermore, processing the received user learning plan by dividing the learning content into smaller pieces and determining an optimum time for a user to engage in the user learning plan amount to the abstract idea grouping of mathematical concepts because they at least recite mathematical calculations as defined in MPEP 2106.04(a)(2)(I).  Specifically, they equate to using an algorithm for determining the optimal number of visits by a business representative to a client found patent ineligible in In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979).  See MPEP 2106.04(a)(2)(I)(C).
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of reciting that the method is “computer-implemented” (claim 1), a computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories (claim 8), and a computer program product comprising one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media (claim 15) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  For example, while the method claims are recited in the preamble to be “computer-implemented”, these method claims are silent any additional element to be actively performing the claimed functions indicating that each method is performed by a human administrator manipulating a computer.  Further evidence is found in at least Fig. 1 and 5-7 which illustrates the components as non-descript black boxes, stock symbols, and stock images ancillary to the claimed invention, as well as the specification which identify that the system is not comprised of a particular machine nor consists of a particular arrangement.  See, for example, at least para. 17-30 and 42-59.  For instance, para. 17 identifies that the claimed invention “may be a system, a method, and/or a computer program product at any possible technical detail level of integration.”  Thus, the system, method, and computer program product are explicitly identified to each be the “claimed invention” in the alternative thereby identifying that none of the additional elements are necessary.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed functions are merely performing the steps of processing data but are not tied to improving any functionality of the computer system. The components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  This is evidenced by the absence of specificity of the components and their organization in the disclosure.  Again, see, for example, at least Fig. 1 and 5-7 and para. 17-30 and 42-59 of the specification as identified above.  This also evidences that none of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Additionally, the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system. The system is merely recited to be used, not improved. Furthermore, in the event that a user calendar, emails or social media applications is construed as additional elements, they would merely add insignificant extrasolution activity to the judicial exception as they are mere passively recited as sources of data external to the claimed invention.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
STEP 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Additionally, the process is, at best, merely an automation of a manual process performed between humans.  The mere automation of manual processes has repeatedly been determined by the courts to be patent ineligible, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  See MPEP 2106.05(a)(I).  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). They are well-understood, routine, and conventional functions of a computer, as evidenced by the Applicant’s written description which describe the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above. For example, while the method claims are recited to be “computer-implemented” in the preamble of independent claim 1, this does not identify that a computer is actively performing the claimed functions indicating that each method is performed by a human manually operating a computer at best.  Further evidence is found in at least Fig. 1 and 5-7 which illustrates the components as non-descript black boxes, stock symbols, and stock images untethered from the claimed invention, and in the specification, which identifies that the system is not comprised of a particular machine nor consists of a particular arrangement.  See, for example, at least para. 17-30 and 42-59.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1 and 5-7 and para. 17-30 and 42-59 of the specification as identified above.  Furthermore, in the event that a user calendar, emails or social media applications is construed as additional elements, they would merely add insignificant extrasolution activity to the judicial exception as they are mere passively recited as sources of data external to the claimed invention.  Additionally, in the event that the mere use of a chunking algorithm is construed as an additional element, even Applicant-provided non-patent literature identifies that artificial intelligence-enabled intelligent tutoring systems have been known in the art for approximately 40 years.  See non-patent literature cite no. 7 (Predictive Analytics and Artificial Intelligence in People Management from IDS filed 20 February 2020) at pg. 6.  Viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are ineligible under 35 USC 101 because they are directed to judicial exceptions (abstract ideas), and the claims as a whole do not integrate the exceptions into a practical application or amount to significantly more than the exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 2006/0088806) in view of Vemuri (US 2009/0157672).

Regarding claims 1, 8, and 15, Quinn teaches a processor-implemented method (claim 1), a computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories (claim 8), and a computer program product comprising one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method (claim 15) for ad-hoc training injection (Quinn, Title, “Learning Integrating System and Methods”), the method comprising:
receiving a user learning plan (Quinn, para. 14, “The learning model may further comprise one or more education courses in which a course may include one or more education sessions and an education session may include one or more education activities; one or more of the courses, sessions and education activities may further correspond to one or more different education levels.”  Para. 64, “Education manager 113 may further provide for receiving learning content, parameters or other learning information, such as from an activity, networked or other system, adding or integrating such information, or for providing such information to a user. Learning content may, for example, include but is not limited to user evaluation content, coaching content, prompting content, and so on, only some examples of which may be specifically discussed herein.”; 
processing the received user learning plan by dividing learning content into smaller pieces (Quinn, para. 186, “education session scheduling that may, for example, provide for fitting one or more of more easily digestible (‘lower level’) sessions that are better suited to being more quickly presented, fewer sessions, and supplementary, repeat or advanced sessions (e.g., as in 374a-c of FIG. 3B), and so on, or the converse, in accordance with an activity due date, user selection, evaluation, or other requirements of a particular application.”); 
determining an optimum time for a user to engage in the user learning plan (Quinn, Fig. 13, Space on Ordinary Activity Scheduling available? 1303; para. 64, “Education manager 113 provides for responding to education integrator 112 initiation by causing learning content or parameters to be provided, scheduled, modified or presented to a user.”  Para. 143, “Opportunistic scheduler 354b provides for receiving ordinary activity events and learning information including scheduling information, and determining therefrom whether an ordinary activity may be used as an opportunity for presenting one or more pending education activities.  Opportunistic scheduling, among other advantages, enables for greater consistency, reinforcement or other more optimal learning criteria to be applied, for example, by better assuring a more optimal time interval between two or more learning sessions (e.g., subject to any allowable user rescheduling).”); and 
presenting one of the smaller pieces at the determined optimum time (Quinn, para. 64, “Education manager 113 provides for responding to education integrator 112 initiation by causing learning content or parameters to be provided, scheduled, modified or presented to a user.”).
Quinn does not explicitly teach determining a current user mental state.
However, in an analogous art, Vemuri teaches determining a current user mental state (Vemuri, Fig. 1, detecting a contextual factor for a user 100; para. 16, “A contextual factor is data or information that may provides some indication of a user's situation/state. A user's state may be a condition of being and a user's situation may be the user's relation to their surroundings or environment… Contextual factors may include, but are not limited to,… a user's recent thoughts or status,…, user’s mental or emotional state…”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mental state determination of Vemuri in the learning integration system and method of Quinn because “the overload estimation may then be used to adjust what information is selected and presented to the user.  For example, if the user is under heavy load, the system can reduce the number of items to present and visually emphasize the remaining ones; or if the user is under light load, the system can choose to present more information.”

Regarding claims 3, 10, and 17, Quinn teaches the method of claim 1, the computer system of claim 8, and the computer program product of claim 15, wherein the current user state is determined based on captured user biometric data (Quinn, para. 164, “the user interface may include one or more of speech recognition, biometrics, sensory or other actuation/feedback, among other permutations.”).

Regarding claims 4, 11, and 18, Quinn teaches the method of claim 1, the computer system of claim 8, and the computer program product of claim 15. 
Quinn does not explicitly teach wherein the current user state is determined based on analysis of a user schedule retrieved from user calendar, emails or social media applications.  
Vemuri wherein the current user state is determined based on analysis of a user schedule retrieved from user calendar, emails or social media applications (Vemuri, para. 26. Identifies that user’s mental or emotional state may be obtained from a user calendar, social media applications such as Facebook or Twitter, and emails, among others.  Para. 57, “the Overload Estimator Module 238 may determine that a user is overloaded due to a busy calendar,…, current use of another application...”  .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mental state determination of Vemuri in the learning integration system and method of Quinn because “the overload estimation may then be used to adjust what information is selected and presented to the user.  For example, if the user is under heavy load, the system can reduce the number of items to present and visually emphasize the remaining ones; or if the user is under light load, the system can choose to present more information.”

Regarding claims 5, 12, and 19, Quinn teaches the method of claim 1, the computer system of claim 8, and the computer program product of claim 15, further comprising:
receiving feedback from the user with respect to the digestible pieces (Quinn, para. 20, “The education activity indicator may further include a user interface element for indicating the associating to the user, or further, for enabling user modification of the education activity by manipulating the user interface element via the ordinary activity system.”  Para. 108, “A modification may, for example, occur by user or activity system addition of a further corresponding ordinary activity, canceling of an ordinary activity/education session or course, other activity/education modification or other activity event, or in accordance with conducting of an evaluation by evaluator 351, any one or more of which might impact a session plan or execution of a learning model.”); and 
adjusting a size or a length of another digestible piece to be presented to the user (Quinn, para. 20, “The education activity indicator may further include a user interface element for indicating the associating to the user, or further, for enabling user modification of the education activity by manipulating the user interface element via the ordinary activity system.”  Para. 64, “Education manager 113 provides for responding to education integrator 112 initiation by causing learning content or parameters to be provided, scheduled, modified or presented to a user.”  Para. 108, “A modification may, for example, occur by user or activity system addition of a further corresponding ordinary activity, canceling of an ordinary activity/education session or course, other activity/education modification or other activity event, or in accordance with conducting of an evaluation by evaluator 351, any one or more of which might impact a session plan or execution of a learning model.”).

Regarding claims 6, 13, and 20, Quinn teaches the method of claim 1, the computer system of claim 8, and the computer program product of claim 15, further comprising:
receiving feedback from the user with respect to the determined optimum time (Quinn, para. 117, “The specific [schedule] parameters may also be configured as user modifiable, for example, enabling a user to expand or contract a minimum/maximum time between sessions, between pre-sessions, sessions and post sessions, and so on.”  Para. 138, “Scheduler 354 further responds by initiating via implementer 343 and APIs 321 a user notification corresponding to the error, from which the user might yet accept an erroneous schedule, modify user preferences, reschedule, cancel or otherwise modify one or more session course, ordinary/education activity scheduling, and so on.”); and 
adjusting a time to present another digestible piece (Quinn, para. 117, “The specific [schedule] parameters may also be configured as user modifiable, for example, enabling a user to expand or contract a minimum/maximum time between sessions, between pre-sessions, sessions and post sessions, and so on.”  Para. 138, “Scheduler 354 further responds by initiating via implementer 343 and APIs 321 a user notification corresponding to the error, from which the user might yet accept an erroneous schedule, modify user preferences, reschedule, cancel or otherwise modify one or more session course, ordinary/education activity scheduling, and so on.”).

Regarding claims 7 and 14, Quinn teaches the method of claim 1 and the computer system of claim 8, further comprising:
determining a user best historical productivity value for similar previous learning materials (Quinn, para. 139, “Dependency engine 342d provides, if dependent sessions are enabled (e.g., as a preferred default or further user preference), for causing the results of one or more prior education sessions to affect the scheduling or content of one or more later education sessions.  Operationally, dependency engine 342d receives from an evaluating, coaching, prompting or other learning system component in conjunction with conducting of an education activity/session at least one education activity/session result indicator indicating results of an education session or portion thereof that has been conducted. The result indicator may, for example, indicate that the education session was not sufficiently completed, user evaluation results suggest repetition or added education, and so on.”  Para. 199, “the new education model might require a longer time period, modification of a later session according to the results of a prior session, a particular trigger, and so on.”  Prior education sessions are used to provide user historical productivity value.).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 2006/0088806) in view of Vemuri (US 2009/0157672) as applied to claims 1, 8, and 15 above, further in view of The eLearning Coach1.

Regarding claims 2, 9, and 16, Quinn teaches the method of claim 1, the computer system of claim 8, and the computer program product of claim 15, wherein dividing the content into digestible pieces is based on size or complexity of the learning content (Quinn para. 214, “The session parameters may, for example, include one or more of scheduling parameters, anchoring parameters, content type, content amount, associated activities (e.g., complex or integrated activities, level(s) and so on.”) or user daily activities (Quinn, para. 54, “Aspects further enable such learning to be integrated with personal, business or other ordinary activities otherwise conducted by a user or users.”).
Quinn does not explicitly teach using a chunking algorithm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for Quinn to use a chunking algorithm to divide the content into digestible pieces because chunking is specifically the “strategy of breaking down information into bite-sized pieces so the brain can more easily digest new information” which is a concept that has been known in the art since the 1950s.  See The eLearning Coach at pg. 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gevins et al. (US 5,447,166 and US 5,724,987) disclose a human-computer interface that uses neuroelectric signals to adapt the type and quantity of information being presented to match the mental capacity of the user.
Skoglund et al. (US 2006/0121427 and US 2006/0210955) and Klingberg (US 2006/0184494) disclose adapting the difficulty levels of task based on the capacity of the user.
Leshed et al. (US 2013/0017519) discloses delivering behavioral modification content to a user utilizing contextual information such as a user’s calendar, user information such as user mood, user feelings, or personal sensor information.
Liu et al. (US 2013/0143185) discloses tracking the emotional state of a user including using determining the emotional impact of an email.
Smyth (US 2014/0178843) discloses facilitating attention to a task including using sensors to detect the attention state and workload of the user and determining the optimal format to relay operational information that best facilitates attention of the task.
Vukasinovic et al. (US 2014/0287387) discloses using a user’s calendar, emails, and social media to determine the emotive state.
Aimone et al. (2016/0077547) discloses modifying the rate at which educational content can be delivered is automatically modified based on levels of attention and engagement with the subject matter.
Welles et al. (US 2017/0213474) discloses modifying or stopping training based on the detected stress level of a user.
Chatow et al. (US 2018/0005539) discloses customizing the length of sections in an educational document based on a student’s attention span and further modifying the document based on student experience feedback and test results.
Ferguson (US 2021/0142691 - effective filing date of 12 November 2019) discloses designing curriculum using chunking.
Keat et al. (US 2021/0201690 - effective filing date of 31 December 2019) discloses a learning management system that has machine-learning capabilities to customize a learning plan.
Gera et al. (US 2022/0005367 - effective filing date of 03 July 2020) discloses an adaptive education system using chunking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715       

/XUAN M THAI/            Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
    

    
        1 Malamed, C. (2009, September 28). Chunking information for instructional design. The eLearning Coach. Retrieved July 7, 2022, from https://theelearningcoach.com/elearning_design/chunking-information/